Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1393
                       Lower Tribunal No. 13-33959
                          ________________


             Florida Peninsula Insurance Company,
                                  Appellant,

                                     vs.

                Rafael Nolasco and Celia Nolasco,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Quintairos, Prieto, Wood & Boyer, P.A., Thomas A. Valdez and
Kimberly J. Lopater (Tampa), for appellant.

      Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman, for
appellees.


Before GORDO, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Florida Peninsula Insurance Company (FPIC) appeals the denial of its

motion for new trial arguing the trial court abused its discretion by not

ordering a new trial where counsel’s repeated inflammatory remarks aimed

at denigrating FPIC’s counsel and expert witness constituted fundamental

error, which devastated any chance FPIC had of receiving a fair trial. 1 For

the reasons that follow, we agree and reverse and remand for a new trial.

                  FACTS AND PROCEDURAL HISTORY

      The Nolascos filed suit against FPIC in 2013 after suffering water

damage to their home and making repairs. FPIC defended against the claim

based on expert testimony arguing the Nolascos staged the repairs and

submitted a fraudulent claim. Following a four-day trial, the jury returned a

verdict in favor of the Nolascos awarding $20,000 in damages.

      FPIC subsequently filed a motion for new trial arguing that plaintiffs’

counsel committed reversible fundamental error in closing argument by

calling FPIC’s expert witness a “liar” and making inflammatory, prejudicial,

and sexist comments about defense counsel. Plaintiffs’ counsel argued that

because many of the improper comments were unobjected to, the error



1
  FPIC’s motion for new trial alternatively sought to interview jurors. FPIC
alleged a juror was unqualified to sit on the jury and the trial court abused its
discretion in denying the juror interview. As this alternative basis for reversal
is rendered moot by our decision, we decline to address it.

                                       2
complained of was not preserved and a new trial was not warranted. The

trial court denied the motion for new trial.

                           STANDARD OF REVIEW

      We “employ an abuse of discretion standard of review when

considering the correctness of a trial court’s grant or denial of a new trial

based on unobjected-to closing argument.” Murphy v. Int’l Robotic Sys., Inc.,

766 So. 2d 1010, 1031 (Fla. 2000). “[T]he primary concern of courts must

be how the improper closing argument affected the fairness of the trial

proceedings.” Id. at 129; Carnival Corp. v. Jimenez, 112 So. 3d 513, 520

(Fla. 2d DCA 2013).

                               LEGAL ANALYSIS

      “A contemporaneous objection to improper comments during closing

argument is necessary to preserve error, unless the error can be said to be

fundamental.” Owens Corning Fiberglas Corp. v. Morse, 653 So. 2d 409,

410 (Fla. 3d DCA 1995). “Fundamental error occurs if the argument ‘was so

prejudicial as to be incapable of cure by rebuke or retraction,’ or if the error

extinguishes ‘a party’s right to a fair trial.’” Id. (citations omitted).

      We examine the trial court’s ruling on the motion for new trial under

Murphy’s four-part test. “To receive a new trial . . . based on unobjected-to

closing argument,” “a complaining party [must] establish that the unobjected-



                                         3
to argument being challenged was improper, harmful, and incurable,” and

“that the argument so damaged the fairness of the trial that the public’s

interest in our system of justice requires a new trial.” Murphy, 766 So. 2d at

1028–30.

      Improper Remarks

      1. Referring to defense counsel, Mr. Bosch and Ms. Jackson, as
         “liars”

            MR. ALVAREZ: The next promise they broke is when
            Mr. Bosch walked up here and lied to you.
            ...

            MR. ALVAREZ: The next thing that they did to lie to
            you, to break their promise to my client and then to
            you, Oh, it was a staged repair.
             ...

            MR. ALVAREZ: No one came up here and said there
            was no water, no one came up here and said a loss
            occurred in another way. No one. It was nothing
            other than the argument of counsel, Mr. Bosch and
            Ms. Jackson making outlandish allegations, trying to
            get you to make leaps and inferences, but that’s not
            evidence. Evidence is what you hear from that box,
            and the law is what the judge tells you it is. That’s
            unfortunately the way the system goes. They can’t
            come up here and lie to you and make
            misrepresentations like they did.
            ...

            MR. ALVAREZ: For [Ms. Jackson] to come up here
            and say it is inconceivable that he said that, it is
            honestly just another lie by the defense team
            because they have no case.



                                      4
2. Referring to counsel, Ms. Jackson, and “her drama”

     MR. ALVAREZ: Everyone loves drama. That’s what
     Ms. Jackson is all about, drama.
     ...

     MR. ALVAREZ: They didn’t put up a single witness.
     All they have is Ms. Jackson and her drama and her
     book.
     ...

     MR. ALVAREZ: Now, she said some things that,
     again, back to drama.
     ...

     MR. ALVAREZ: No, no, it is just Ms. Jackson and her
     drama.
     ...

     MR. ALVAREZ: No one from the insurance company
     sat there and said it didn’t happen, there was no
     water, it was fraud . . . . It is just Ms. Jackson and her
     drama and Mr. Bosch and his lies to you.

     THE COURT: Mr. Alvarez, I ask you to be more polite
     to Ms. Jackson.

     MR. ALVAREZ: I apologize, sir.

3. Referring to expert witness, Donald Dunn, as a “liar”

     MR. ALVAREZ: [Mr. Dunn] went up there as a hired
     gun.
     ...

     MR. ALVAREZ: Mr. Dunn bolstered himself and his
     testimony and broke his promise to you by not telling
     the truth, by not being 100 percent forthright with
     what happened. And that is the only basis that Ms.
     Jackson and Mr. Bosch and their client are using to


                                 5
            claim that my client committed some sort of fraud
            . . . . Mr. Dunn, the hired gun, the guy that works 90
            percent of the time for insurance companies . . . .
            ...

            MR. ALVAREZ: [Mr. Dunn] lied to me. Why? He is
            not up there as an expert. He’s up as a hired gun by
            them to go back and accuse my client so they can
            deny his claim.
            ...

            MR. ALVAREZ: I got out of him that 90 percent of his
            work is for the insurance companies. So obviously
            he skewed – he wants to keep making money. He
            kept smiling over at you guys, at the whole jury. I
            love to make money, kept shaking his head. Frankly,
            it is unrefuted that he is nothing more than a proxy
            for the insurance company.

      Fundamental Error

      “[I]t is never acceptable for one attorney to effectively impugn the

integrity or credibility of opposing counsel before the jury . . . .” Owens-

Corning Fiberglas Corp. v. Crane, 683 So. 2d 552, 555 (Fla. 3d DCA 1996).

“[D]erogatory comments specifically attacking the integrity of opposing

counsel constitute fundamental error, depriving the plaintiffs of a fair trial.”

Morse, 653 So. 2d at 411. This Court has repeatedly held that arguments

claiming opposing counsel “lied to the jury” or accusing counsel of “trickery”

and “hiding the ball” are highly prejudicial and improper.            Id.; Sun

Supermarkets, Inc. v. Fields, 568 So. 2d 480, 481 (Fla. 3d DCA 1990) (“The

conduct of the plaintiff’s counsel in this case devastated any chance the


                                       6
defendant might have had to secure a fair trial in front of a jury who had been

told not to trust the defendant’s counsel.”); Kendall Skating Ctrs., Inc. v.

Martin, 448 So. 2d 1137, 1137 (Fla. 3d DCA 1984) (finding plaintiff’s

assertion that defendants and their lawyers were “liars” compels reversal).

Such comments are of a “nature and type that neither rebuke nor a retraction

of the comments would ‘destroy their prejudicial and sinister influence.’”

Morse, 653 So. 2d at 411 (quoting Sun Supermarkets, 568 So. 2d at 481);

E. Steamship Lines, Inc. v. Martial, 380 So. 2d 1070, 1072 (Fla. 3d DCA

1980).

      While the blatant claims that defense counsel lied to the jury in and of

themselves amount to fundamental error, here, the trial court observed that

plaintiffs’ counsel employed sexist 2 language in its strategy of denigrating

the defense.    The trial judge, who is in “the best position to evaluate

improper, unobjected-to errors,” specifically found plaintiffs’ counsel’s

remarks offensive, sexist and unacceptable. Aarmada Prot. Sys. 2000, Inc.

v. Yandell, 73 So. 3d 893, 900 (Fla. 4th DCA 2011). The repeated remarks



2
   We recognize that the term “drama” can be attributed to a person
regardless of sex, but we accept the trial court’s finding on the record that
counsel’s remarks were “sexist” given that the trial court is in a far better
position than the appellate court to gauge the delivery, intonation and context
of improper remarks in the first instance. See Aarmada Prot. Sys. 2000, Inc.
v. Yandell, 73 So. 3d 893, 900 (Fla. 4th DCA 2011).

                                      7
prompted the trial judge to interject and stop counsel from making further

derogatory remarks consistent with the judge’s “ultimate responsibility to

ensure proper behavior of trial counsel and fair trial proceedings in his or her

courtroom.” R.J. Reynolds Tobacco Co. v. Calloway, 201 So. 3d 753, 763

(Fla. 4th DCA 2016). We do not find, however, that the judge’s admonition

cured the cumulative effect of the prejudicial statements.

      We further find that plaintiffs’ counsel’s argument referring to the

defense expert witness as a “liar” and a “hired gun” constituted fundamental

error as counsel’s remarks were not supported by record evidence. It is only

permissible for counsel to refer to a witness as being a “liar” where “such

characterizations are supported by the record.” Murphy, 766 So. 2d at 1028;

Craig v. State, 510 So. 2d 857, 865 (Fla. 1987) (“When counsel refers to a

witness . . . as being a ‘liar,’ and it is understood from the context that the

charge is made with reference to testimony given by the person thus

characterized, [counsel] is merely submitting to the jury a conclusion that he

is arguing can be drawn from the evidence.”). A lawyer must not, however,

state a personal opinion as to the credibility of a witness. R. Regulating Fla.

Bar 4–3.4(e). “By doing so, an attorney removes himself from his position

as an advocate and as an officer of the court and, in effect, becomes an

additional witness for his client, not subject to cross examination.”



                                       8
Muhammad v. Toys R Us, Inc., 668 So. 2d 254, 258 (Fla. 1st DCA 1996).

“A lawyer’s expression of his personal opinion as to the credibility of a

witness, or of his personal knowledge of facts, is fundamentally improper.”

Id.; Moore v. Taylor Concrete & Supply Co., Inc., 553 So. 2d 787, 792 (Fla.

1st DCA 1989); Stokes v. Wet ‘N Wild, Inc., 523 So. 2d 181, 182 (Fla. 5th

DCA 1988). Closing arguments that “attempt to impugn the integrity of a

witness by calling him a liar,” “fall squarely within that category of

fundamental error—requiring no preservation below—in which the basic

right to a fair and legitimate trial has been fatally compromised.” Kaas v.

Atlas Chemical Co., 623 So. 2d 525, 526 (Fla. 3d DCA 1993).

                              CONCLUSION

     It is readily apparent that the focus of the closing argument was on

denigration of defense counsel and the defense witness as opposed to

attacking the evidence adduced at trial.      Plaintiffs’ counsel repeatedly

denigrated the integrity and credibility of defense counsel and their witness

by calling them “liars” and ridiculing Ms. Jackson for “her drama”. “[T]hese

inflammatory and prejudicial remarks will not be condoned.” Morse, 653 So.

2d at 411. “We demean ourselves and the system of justice we serve when

we permit this to occur.” Borden, Inc. v. Young, 479 So. 2d 850, 851–52

(Fla. 3d DCA 1985).



                                     9
      We find the improper remarks in this case were “so highly prejudicial

and of such collective impact as to gravely impair a fair consideration and

determination of the case by the jury.” Murphy, 766 So. 2d at 1029. “[T]he

argument so damaged the fairness of the trial that the public’s interest in our

system of justice requires a new trial.” Id. at 1030. We, therefore, conclude

the trial court abused its discretion in denying the motion for new trial.

      Reversed and remanded for new trial.




                                      10